department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n toll free contact number name of qualified_subsidiary employer_identification_number person to contact and id number release number release date uil date date se t eo ra t3 dear ------------- this letter is in reply to your request for a ruling concerning the status for federal tax purposes of your qualified_subsidiary your exemption as a title-holding corporation under sec_501 of the internal_revenue_code was recognized by our exemption_letter to you dated date your qualified_subsidiary was formed by you for the purpose of holding title to real_property the information submitted shows that percent of the stock of your subsidiary has been held by you at all times during its existence sec_501 of the code provides for the exemption from federal_income_tax of title-holding corporations or trusts that hold title to real_property and otherwise meet the requirements of sec_501 sec_501 of the code provides that a corporation may be a qualified_subsidiary of an exempt title-holding organization if percent of its stock is held at all times during such corporation's existence by an exempt title-holding organization the code further provides that the qualified_subsidiary will not be treated as a separate corporation for federal tax purposes in addition all of the qualified subsidiary's assets liabilities and items of income deduction and credit will be treated as belonging to the exempt parent title-holding organization based upon the information provided we rule that the above-named subsidiary is your qualified_subsidiary corporation as described in sec_501 of the code therefore you and your qualified_subsidiary shall be treated for federal tax purposes as a single entity as long as you and your qualified_subsidiary continue to meet all of the requirements of sec_501 your activities and those of your qualified_subsidiary corporation will be considered in the aggregate to determine whether you continue to qualify for exempt status consequently any activity conducted by a qualified_subsidiary corporation that is not permitted under sec_501 may cause you to lose your exempt status your qualified_subsidiary corporation is not required to file federal tax and information returns that are generally required under federal tax law since it is treated as part of its exempt parent title-holding organization as the exempt parent title-holding organization you are required to file all federal returns including form_990 return of organization exempt from income_tax required by sec_6033 of the code using your employer_identification_number the form_990 must include financial information applicable to your qualified_subsidiary corporation the information pertaining to your qualified_subsidiary corporation should not be listed separately but should be aggregated with the information applicable to you therefore you and your qualified_subsidiary corporation must be on the same annual_accounting_period form_990 should be filed with the ogden service_center ogden ut when form_990 return of organization exempt from income_tax is filed please provide the information listed below with your return the name address and employer_identification_number if any of each qualified_subsidiary a statement that you have held percent of the stock of each named qualified_subsidiary at all times during the subsidiary's existence the name and address of any previously qualified_subsidiary and an explanation as to why the subsidiary is no longer a qualified_subsidiary a statement describing any changes during the tax_year in the purposes character or method of operation of each qualified_subsidiary please use the employer_identification_number indicated in the heading of this letter on all returns you file and in all correspondence with the internal_revenue_service your qualified subsidiaries should not apply for their own employer_identification_number because this letter could help resolve any questions about your exempt status you should keep it in your permanent records if you have any questions about this letter call the toll free number indicated in the heading of this letter or send correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh james f langley lois g lerner director exempt_organizations rulings agreements sincerely
